IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               :   No. 332 EAL 2018
                                             :
                     Respondent              :
                                             :   Petition for Allowance of Appeal from
                                             :   the Unpublished Memorandum and
              v.                             :   Order of the Superior Court at No.
                                             :   1504 EDA 2015 entered on June 27,
                                             :   2018, affirming the Order of the
 JAMAL STREATER,                             :   Philadelphia County Court of Common
                                             :   Pleas at No. CP-51-CR-0013825-
                     Petitioner              :   2014 entered on May 5, 2015


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED and the decision of the Superior Court is REVERSED. See Commonwealth

v. Perfetto, __ A.3d __, 2019 WL 1866653 (Pa. April 26, 2019).